DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on May 22, 2020.
Claims 1-26 are pending.
Claims 1-26 are examined.
This Office Action is given Paper No. 20220823 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/852,773.

Information Disclosure Statement
The Information Disclosure Statement filed on May 22, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to because Figures 1B, 2A, 2B, 3-8, 9A, 9B, 9C, and 9D are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the merchant information.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "merchant information" or to "the expense type information." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “merchant information.” 
Claim 1 recites “outputting… of each of one or more receipts.” This phrase is vague and indefinite because it is unclear whether this refers to “the one or more receipts” previously recited, or to “new one or more receipts.” For purposes of applying the prior art only, Examiner will interpret as the former.
Claim 10 (i.e. “The method according to claim 1”) is vague and indefinite because a previously recited claim 10 exists (i.e. “The method according to claim 9”). Therefore, the metes and bounds of the instant claim 10 are unclear. For purposes of applying the prior art only, Examiner will interpret the instant Claim 10 as Claim 12. 
Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are construed and the prior art is applied as much as practically possible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ben Khalifa et al. (US 10,127,673) in view of Asano et al. (US 2019/0286897). 

Claims 1, 13
Ben Khalifa discloses:
obtaining a captured image (image of document is captured, see C3 L49-67);
detecting a character region (bounding boxes, see C4 L1-13) from the captured image; 
performing association processing (optimal character recognition, see C4 L14-67) between expense type information (purchased items, see Figure 3A) specified from each of one or more receipts (receipts, see Figure 3A) which are identified by using a detection result of the character region from the captured image and expense amount information (prices, total, see Figure 3A) specified from each of the one or more receipts in the captured image.
Ben Khalifa does not disclose:
Outputting… receipts.
Asano teaches:
outputting an expense report (see Figures 2-4) obtained based on the association processing between the merchant information (name of store, see [0037]) of each of one or more receipts and the one or more pieces of expense amount information (prices, total, see [0037]) of each of the one or more receipts.
Ben Khalifa discloses obtaining a captured image, detecting a character region, and performing association processing. Ben Khalifa does not disclose outputting an expense report, but Asano does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the word bounding box detection of Ben Khalifa with the expense report of Asano because 1) a need exists for optical character recognition of images with multiple typefaces, arbitrary text placement, and multiple text sizes (see Ben Khalifa C1 L5-15); and 2) a need exists for an easy to use scan apparatus that forms OCR processing of a receipt (see Asano [0003]). Outputting an expense report based on the OCR processing allows for summarized data about multiple receipts.

Claims 16, 24
Ben Khalifa discloses:
obtaining a captured image (image of document is captured, see C3 L49-67); 
detecting an object (detect a line, see C2 L17-30, C4 L14-48) from the captured image (image, see C2 L17-30); 
specifying a receipt region (bounding boxes, see C4 L1-13) by using a detection result of the object; 
performing association processing (optimal character recognition, see C4 L14-67) between expense type information (purchased items, see Figure 3A) that is specified from the receipt region that is identified based on the detection result of the object - 28 -2700-25478-non-provand expense amount information (prices, total, see Figure 3A) that is specified from the receipt region.
Ben Khalifa does not disclose:
Outputting… image. 
Asano teaches:
outputting an expense report (see Figures 2-4) obtained based on the association processing between the expense type (e.g. purchased items, see [0037]) that is specified from the receipt region in the captured image and the expense amount information (prices, total, see [0037]) that is specified from the receipt region in the captured image.
Ben Khalifa discloses obtaining a captured image, detecting an object, specifying a receipt region, and performing association processing. Ben Khalifa does not disclose outputting an expense report, but Asano does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the word bounding box detection of Ben Khalifa with the expense report of Asano because 1) a need exists for optical character recognition of images with multiple typefaces, arbitrary text placement, and multiple text sizes (see Ben Khalifa C1 L5-15); and 2) a need exists for an easy to use scan apparatus that forms OCR processing of a receipt (see Asano [0003]). Outputting an expense report based on the OCR processing allows for summarized data about multiple receipts.

Claim 2
Furthermore, Ben Khalifa discloses:
the character region is detected by OCR (Optical Character Recognition) processing (optical character recognition, see C4 L1-13).

Claim 3
Furthermore, Ben Khalifa discloses:
the character region is detected based on a region designation (e.g. store name, see Figure 3A) operation by a user.

Claims 4, 14
Furthermore, Ben Khalifa discloses:
the each of the one or more receipts are identified based on a position (determine horizontal spaces between bounding boxes, see C5 L25-67) of each of character regions in the captured image.

Claims 5, 15
Furthermore, Ben Khalifa discloses:
the each of the one or more receipts are identified based on a type (e.g. Total, Items, see C5 L25-67, Figure 3A) of each of character regions in the captured image.

Claim 6
Furthermore, Ben Khalifa discloses:
the type contains at least one of a merchant name (see Figure 3A), a merchant address, a merchant phone number, an expense amount, and an amount name regarding an expense item.

Claim 7
Furthermore, Ben Khalifa discloses:
the each of the one or more receipts are identified by using spatial region information (determine component bounding boxes, see C5 L62 – C6 L25) that is obtained by expanding the each of the character regions according to their type.

Claim 8
Furthermore, Ben Khalifa discloses:
the each of the character regions is expanded in a predefined direction (x and y coordinates, see C5 L62 – C6 L25) according to the type.

Claim 9
Furthermore, Ben Khalifa discloses:
the each of the character regions is expanded by a predefined amount (e.g. structuring element width is set to 25% the image width, see C7 L4 – C8 L12) according to the type.

Claim 10
Furthermore, Ben Khalifa discloses:
the predefined amount is proportional to an average value of a height of the character region (average of horizontal distances, average gap size, see C7 L42 – C8 L67).

Claim 11
Furthermore, Ben Khalifa discloses:
if a distance between character strings is longer than a predetermined threshold (threshold, see C8 L13-67), the character strings are determined as character strings which are belonging to a different receipt (not connected, see C8 L53-67).

Claims 12, 23
Furthermore, Asano teaches:
the expense report is output to at least one of a display device (display, see [0030]), a storage device, and a printing device.

Claim 17
Furthermore, Ben Khalifa discloses:
the object is a line segment (line, see C2 L17-67).

Claim 18
Furthermore, Ben Khalifa discloses:
the object is a rectangle object (rectangle, see C2 L30-67).

Claims 19, 25
Furthermore, Ben Khalifa discloses:
the receipt region is identified based on a size of the object (number of pixels, see C7 L4-41) in the captured image.

Claims 20, 26
Furthermore, Ben Khalifa discloses:
the receipt region is identified based on a paper size (e.g. book page, a business card, a receipt, see C3 L49-67) that is estimated based on the size of the object in the captured image.

Claim 21
Furthermore, Ben Khalifa discloses:
the receipt region is identified based on a position (determining gap sizes, see C7 L42-67) of the object in the captured image.

Claim 22
 Furthermore, Ben Khalifa discloses:
a region of a predetermined range (e.g. average gap size, standard deviation of gap size, see C8 L13-47) from the position of the object in the captured image is identified as the receipt region.

Claim Interpretation
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claim 11 recites “if a distance between character strings is longer than a predetermined threshold.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Morse et al. (US 2017/0200234) discloses expense report management methods.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621